SO ORDERED.

SIGNED this 30th day of January, 2020.




____________________________________________________________________________




                    IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF KANSAS
IN RE:
THOMAS EARL WEBB,                                                   Case No.: 19-41175-13
                             Debtor(s).


                    ORDER APPROVING INTENDED COMPROMISE

   NOW COMES before the Court for consideration the Trustee’s Motion for Approval of

Intended Compromise.     Jan Hamilton appears as Chapter 13 Trustee.        There are no other

appearances. No objections to the motion were filed.

   After review of the record and being fully advised on the premises by the Motion, the

COURT FINDS:

   1. Creditor Animal Clinic of North Topeka, PA, received payments via garnishment during

the 90 days prior to the filing of Debtor’s bankruptcy case in the amount of $650.90. The Trustee




                Case 19-41175       Doc# 30     Filed 01/30/20     Page 1 of 2
   Thomas Earl Webb
   Case No. 19-41175
   Order Granting Motion for Intended Compromise
   Page 2


has asserted that these transfers are avoidable as preferential transfers pursuant to 11 U.S.C. §

547.

   2. In full settlement of the estate’s interest in these alleged preferential transfers, the creditor

has turned over $511.04, representing the amount received via the garnishment during the 90

days prior to filing, minus the creditor’s costs of collection.

   3. The Trustee shall disburse these funds, after retention of trustee fees, to remaining

administrative, priority, and general unsecured claims, in that order.

   4. This compromise is in the best interest of the estate, creditors and parties in interest and

the Court approves the same. The Trustee’s Motion is GRANTED.

                                                 ###


Respectfully submitted,


s/ Jan Hamilton_________
Jan Hamilton #08163, Chapter 13 Trustee
Teresa L. Arnold #21586, Staff Attorney
509 SW Jackson Street
Topeka, KS 66603
(785) 234-1551
(785) 234-0537 Fax
jan.hamilton@topeka13trustee.com
teresa.arnold@topeka13trustee.com




                  Case 19-41175        Doc# 30      Filed 01/30/20     Page 2 of 2
